                     Case 4:20-cv-05640-YGR Document 260-1 Filed 01/19/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5     JASON C. LO, SBN 219030                       Telephone: 202.955.8500
                    jlo@gibsondunn.com                          Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue                         ETHAN DETTMER, SBN 196046
            7    Los Angeles, CA 90071                            edettmer@gibsondunn.com
                 Telephone: 213.229.7000                        ELI M. LAZARUS, SBN 284082
            8    Facsimile: 213.229.7520                          elazarus@gibsondunn.com
                                                                GIBSON, DUNN & CRUTCHER LLP
            9    VERONICA S. LEWIS (Texas Bar No.               555 Mission Street
                 24000092; pro hac vice)                        San Francisco, CA 94105
          10       vlewis@gibsondunn.com                        Telephone: 415.393.8200
                 GIBSON, DUNN & CRUTCHER LLP                    Facsimile: 415.393.8306
          11     2100 McKinney Avenue, Suite 1100
                 Dallas, TX 75201                               Attorneys for Defendant APPLE INC.
          12     Telephone: 214.698.3100
                 Facsimile: 214.571.2900
          13

          14

          15
                                             UNITED STATES DISTRICT COURT
          16
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18
                 EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH
          19                                                 Case No. 4:11-cv-06714-YGR-TSH
                             Plaintiff, Counter-defendant    Case No. 4:19-cv-03074-YGR-TSH
          20     v.
                                                            DECLARATION OF JASON C. LO IN
                 APPLE INC.,
          21                                                SUPPORT OF APPLE INC.’S
                             Defendant, Counterclaimant     ADMINISTRATIVE MOTION TO FILE
          22                                                UNDER SEAL
                 IN RE APPLE IPHONE ANTITRUST
          23     LITIGATION
          24
                 DONALD R. CAMERON, et al.,                  Hon. Yvonne Gonzalez Rogers
          25                                                 Hon. Thomas S. Hixson
                            Plaintiffs
          26         v.
                 APPLE INC.,
          27
                               Defendant.
          28

Gibson, Dunn &
Crutcher LLP       DECLARATION OF JASON C. LO IN SUPPORT OF APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL
                                    4:11-cv-06714-YGR, 4:19-cv-03074-YGR, 4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 260-1 Filed 01/19/21 Page 2 of 2


            1           Pursuant to Civil Local Rule 79-5, I, Jason C. Lo, hereby declare as follows:
            2           1.      I am an attorney licensed to practice in the State of California, and a member of the
            3    Bar of this Court. I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in these related cases.
            5           2.      I submit this declaration pursuant to Civil Local Rules 7-11(a) and 79-5(d)-(e) in
            6    support of Apple’s Administrative Motion to File Under Seal the Joint Discovery Letter Brief
            7    regarding Apple’s Subpoena to Non-Party Samsung Electronics America, Inc. (the “Joint Discovery
            8    Letter Brief”). The contents of this declaration are based on my personal knowledge.
            9           3.      Apple moves to seal the Joint Discovery Letter Brief, which contains information that
          10     Plaintiff and Counter-Defendant Epic Games, Inc. has designated as “CONFIDENTIAL” or
          11     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the protective order entered in
          12     Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF No. 112.
          13            4.      Apple does not agree that any information contained in the Joint Discovery Letter
          14     Brief meets the standard for sealing under the Civil Local Rules, but is filing the entire brief under
          15     seal as a courtesy to Epic and Samsung.
          16            I declare under penalty of perjury under the laws of the United States that the foregoing is true
          17     and correct and that this Declaration was executed on January 19, 2020, at Pasadena, California.
          18     Dated: January 19, 2021
                                                               By:       /s/ Jason Lo
          19                                                                     Jason C. Lo
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                     1
Gibson, Dunn &      DECLARATION OF JASON C. LO IN SUPPORT OF APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL
Crutcher LLP
                                    4:11-CV-06714-YGR, 4:19-CV-03074-YGR, 4:20-CV-05640-YGR
